Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heffernan, J), rendered March 29, 2006, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s ruling on the People’s revers e-Batson challenge (see Batson v Kentucky, 476 US 79 [1986]) was in error. We disagree. The prosecutor raised a revers e-Batson challenge, and the trial court determined that with respect to one peremptory strike, defense counsel’s proffered explanation was pretextual (see People v Payne, 88 NY2d 172, 181 [1996]; People v Allen, 86 NY2d 101, 104 [1995]). The trial court is in the best position to assess the credibility of counsel’s explanations (see Hernandez v New York, 500 US 352, 364 [1991]; People v Jeffreys, 258 AD2d 474, 475 [1999]). We discern no basis in the record to disturb the trial court’s credibility assessment and determination (see People v Chapman, 295 AD2d 359 [2002]; People v Grier, 261 AD2d 555 [1999]; People v Garrastazu, 238 AD2d 354 [1997]).
The defendant’s remaining contentions are without merit. Prudenti, EJ., Mastro, Miller and Garni, JJ., concur.